Lipscomb, J.
The only question presented is t.lie sufficiency of the bar of a former recovery as pleaded by the appellant. We have no doubt that the judgment of the District Court overruling tlie appellant’s demurrer to the replication of the State is correct. It is founded on tlie well-established rule that in a ease of concurrent jurisdiction in different tribunals the court first exercising jurisdiction rightfully acquires the control of the case io the exclusion of the other. After (lie indictment had been found tlie justice of the peace had no jurisdiction, and liis action thereon was a nullity. The judgment is affirmed.
Judgment affirmed.